Matter considered by Chief Justice Roberts on April 11, 1975, on Petition requesting the Chief Justice to appoint a third arbitrator under the provisions of Sec. 28-9.2-8 of the General Laws 1956, as amended, to arbitrate a Collective Bargaining Agreement between the Town of Bristol and Bristol International Brotherhood of Police Officers Local 304 on all of the unresolved issues between said parties. After consideration it was ORDERED:
1. The Petition of Bristol International Brotherhood of Police Officers Local 304, requesting the Chief Justice to appoint a third arbitrator, is hereby granted.
2. John J. Hall of 245 Sharon Drive, Warwick, Rhode Island, is hereby appointed as the third member and chairman of the said Arbitration Board under the provisions of Sec. 28-9.2-8 of the General Laws 1956, as amended.